DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 9 objected to because of the following informalities:  the claim contains the limitation “…a request instructing to perform…” which should read as “…a request instructing the controller to perform…” to be grammatically correct.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US PGPub 2020/0218619, hereafter referred to as Hwang).
Regarding claim  1, Hwang teaches a memory system comprising: a memory device including a plurality of memory blocks and a memory controller for communicating with the memory device and controlling the memory device (Fig. 1 and Paragraphs [0026]-[0028], show the system that has a controller and memory device. The memory device can be an SSD or flash which does use memory blocks), wherein the memory controller further stores, in a first memory area or a second memory area each including at least one of the plurality of memory blocks, a journal including mapping change information between a logical address and a physical address according to a number of free memory blocks among the plurality of memory blocks (Paragraph [0033], states that journals can exist that document map changes. Paragraph [0035], states that the journal data can be accumulated in a journal data block until that data reaches a certain size at which point it will write the data to memory at a certain point. This block can be of any size designated by the user so could span many blocks/pages. The area these blocks are stored to can be considered a first area and a second area and while not explicitly stated are stored in the memory according to the number of free blocks that are available to be written to. It should be noted the claim does not specify how the blocks are stored according to the number of free blocks (claim 16 does specify, but that specificity is not in claim 1 or 10)).
Regarding claim  10, claim 10 is the method  claim associated with claim 1. Since Hwang teaches all the limitations to claim 1, it also teaches all the limitations to claim 10; therefore the rejection to claim 1 also applies to claim 10.

Allowable Subject Matter
Claims 16 and 17 are allowed. After search and consideration art was not found that teach the “controlling the memory device to store, into the first memory region, the journal together with meta-information when an available space of the memory device is greater than a threshold; controlling the memory device to store, into the second memory region, the journal without the meta-information and to store, into the first memory region, an indication while the available space is less than the threshold” limitations of claim 16. 
Hwang does teach storing journals with or without metadata as well as rebuilding the mapping tables using the journals (this is a standard practice when using journaling), but does not teach doing so based on the amount of free space present in the storage device (the limitations of claims 1 and 10 are broader than this and do not mention the metadata or how the journals are being stored according to the free space). 
Similarly, claims 2-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable for the same reason as claim 16 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132